Citation Nr: 0300465	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  97-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of fractures of the right tibia and fibula, currently 
evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation based on 
loss of use of the right foot.

3. Entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted 
housing.

4.  Entitlement to a certificate of eligibility for 
financial assistance in acquiring special home 
adaptations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The veteran's case was remanded to the 
RO in September 1998.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The residuals of fractures of the right tibia and 
fibula are manifested by x-ray evidence of healed 
fractures of the upper tibia and fibula with good 
alignment.  There is evidence of increased swelling, 
weakness, and pain attributable to the residuals of the 
fractures that equates to criteria for a 40 percent 
rating.  

2.  The veteran has better function of the right foot than 
expected of amputation with use of a suitable prosthetic 
appliance.

3.  The veteran is service-connected for:  post-traumatic 
stress disorder, evaluated as 50 percent disabling; 
residuals of fractures of the right tibia and fibula, 
evaluated as 40 percent disabling per this decision; 
coronary artery disease, evaluated as 30 percent 
disabling; and traumatic septal deviation of the nose, 
evaluated as noncompensably disabling.  He is also 
determined to be totally disabled due to individual 
unemployability.

4.  The veteran is not service connected for 1) loss, or 
loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, 
having only light perception, plus, the anatomical loss or 
loss of use of one lower extremity, or 3) loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes , or a wheelchair, or 
4) loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which 
so affects the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.

5.  The veteran is not in receipt of service connection 
for permanent and total disability due to blindness in 
both eyes and service connection has not been awarded for 
the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
fractures of the right tibia and fibula have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 
5261, 5262 (2002).

2.  The criteria for entitlement to special monthly 
compensation based on the loss or loss of use of the right 
foot have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.350, 4.63 (2002).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. 
§§ 2101(a), 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.809 (2002).

4.  The criteria for assistance in acquiring necessary 
home adaptations have not been met.  38 U.S.C.A. 
§§ 2101(b), 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.809a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1942 to 
February 1946.  Associated with the claims folder are 
extensive service medical records (SMRs) for the period 
from July 1942 to February 1946.  The veteran suffered a 
fracture of the right lower leg in September 1943 when he 
was tackled by another soldier during a training exercise.  
A treatment entry from that time noted that the fracture 
required an open reduction.  A x-ray dated in September 
1943 noted that the fragments were in excellent position 
and alignment.  A x-ray from October 1943 reported a 
spiral fracture of the lower third of the tibia and upper 
third of the fibula.  There were two smooth circular wires 
about the tibial fracture.  There was a small amount of 
callus at each fracture site.  There was no displacement 
and the bones were in excellent alignment.  The veteran 
was placed in a cast for approximately two months and then 
underwent a program of therapy to regain strength and 
function in his right leg.  He was returned to full duty 
in February 1944.  

The veteran then fractured his lower right leg in March 
1945 when he attempted to jump over a drainage ditch 
during maneuvers.  The fracture was described as a simple, 
complete fracture of the distal third of the tibia and 
fibula.  The veteran underwent a period of recovery and 
therapy following his injury.  An orthopedic consultation, 
dated in January 1946, noted that the veteran complained 
of pain in the right knee and ankle, and pain at the 
fracture site.  There was moderate atrophy of the right 
thigh and slight atrophy of the right calf.  There was 
tenderness on pressure over the fracture site where a 
plate was put in.  All motions of the ankle and foot were 
described as normal.  X-rays showed the fracture to be 
well healed. 

The veteran was issued a Certification of Disability for 
Discharge (CDD) in February 1946.  Specifically, the 
veteran was discharged for a deformity of the lower right 
extremity, manifested by weakness, atrophy and pain on 
pressure over the distal third of the leg.  The deformity 
was the result of a simple, complete fracture of the 
distal third of the right tibia and fibula that occurred 
accidentally while on maneuvers in March 1945.  There were 
no other injuries or disabilities noted on the CDD.

The veteran submitted his claim for disability 
compensation benefits in February 1946.  He was granted 
service connection for residuals of a fracture of the 
right tibia and fibula and awarded a 20 percent disability 
rating in March 1946.

The veteran was afforded a VA examination in December 
1946.  He was noted to complain of pain in his right knee 
and had left a previous job because of pain in the knee 
caused by climbing stairs.  The examiner reported that 
surgical scars were well healed.  At the juncture of the 
middle and distal thirds of the right tibia was a bony 
protrusion, which was painful and tender to palpation.  
The lower extremities were described as symmetrical 
bilaterally without atrophy or deformities other than the 
bony deformity noted.  There was no limitation of motion 
of the right ankle and the veteran walked without a limp.

The description of the veteran's service-connected 
disability was changed in January 1947 with the 
implementation of the 1945 Schedule for Rating 
Disabilities.  The veteran's 20 percent disability rating 
remained in effect for malunion of the tibia and fibula.  
The veteran's disability was previously rated as residuals 
of fracture of the right tibia and fibula.

The veteran was afforded a VA orthopedic examination in 
April 1959.  The veteran related that he had difficulty 
maintaining employment in the past if it involved standing 
for a long time.  He had no current complaints regarding 
his right leg as long as he was not standing for a long 
time or was doing the type of work as his current 
employment as an artist.  Physical examination reported 
that the operation scars were well healed and were not 
tender or adherent.  There was no loss of plantar flexion 
or extension of the right foot.  There was no marked 
deformity of the fracture site.  There were no 
varicosities, or varicose ulcers.  The veteran was able to 
walk on his heels and toes and make a complete squat 
without discomfort or complaint.  A x-ray of the lower 
right leg was interpreted to show that the fragments of 
the fractures were healed by firm new bone formation that 
was in excellent position and alignment.  

Based on the April 1959 VA examination results, the 
veteran's disability rating for his right leg was reduced 
to 10 percent that same month.  The reduction was 
effective from June 1959.

Associated with the claims folder is a VA hospital summary 
for the period from January 1979 to March 1979.  The 
summary reflects that the veteran was treated for a right, 
central acetabular fracture that he suffered when he 
slipped on some ice.  

The veteran submitted a claim for entitlement to service 
connection for knee, ankle, hip and back disabilities as 
secondary to his service-connected right leg disability in 
September 1979.  An October 1979 VA examination noted that 
the veteran ambulated with a cane, secondary to his right 
hip fracture.  The veteran was noted to walk with a limp 
without the cane but this was attributed to residuals of 
the right hip injury.  The veteran had good mobility of 
the right knee and a range of motion of plantar flexion 
from 10 to 40 degrees for the right ankle.  He was not 
able to dorsiflex the ankle.  There was restricted 
mobility of the right hip due to the fracture in January 
1979.  The examiner noted that the reduced mobility of the 
right ankle was probably due to residuals of the fracture 
of the right tibia and fibula.  The back pain, right hip 
pain and arthritis of the back were not related to the 
veteran's service-connected right leg disability.

The veteran's disability rating was continued at the 10 
percent level by way of a rating decision dated in 
February 1980.

The veteran submitted a claim for an increased evaluation 
in February 1995.  He said that he felt that he 
experienced foot drop and that this caused him to fall.  
Associated with the claims folder at that time were VA 
outpatient treatment records for the period from November 
1993 to March 1994.  They mainly reflected evaluations for 
the veteran's attempts to lose weight.  The records did 
reflect degenerative joint disease (DJD) of both knees by 
clinical evidence.  The veteran's claim was denied in 
April 1995.

The veteran again sought an increased evaluation for his 
service-connected right leg disability in January 1996.  
Additional VA records for the period from January 1995 to 
February 1996 were associated with the claims folder.  
They did not reflect any treatment for complaints related 
to the veteran's right leg.

The veteran was afforded a VA orthopedic examination in 
May 1996.  The veteran said that he experienced weakness 
in his right knee and right ankle.  He was wearing a brace 
on the right ankle that he said provided supported and 
kept his leg from giving out.  The examiner reported that 
the veteran walked slowly but there was no limp.  The 
right leg was measured and found to have a larger 
circumference at the calf than the left.  The veteran had 
varicosities of both lower extremities and some stasis 
dermatosis that the examiner described as brown 
pigmentation of the leg and foot.  It was more extensive 
on the right than the left.  The examiner also said that 
the varicosities were causing some edema, more on the 
right than the left.  She opined that the fracture of the 
right leg might explain the increase for the right leg.  
The examiner said that there was a decrease in the range 
of motion of the right ankle with plantar flexion to 5 
degrees and dorsiflexion to 13 degrees.  She felt that the 
ankle brace helped the veteran lift his foot.  The veteran 
also had decreased supination and pronation of the right 
ankle compared to the left ankle.  The right ankle was not 
unstable.  There was no gross deformity of the right knee.  
There was evidence of arthritis.  Movement of the knee 
caused pain in the right hip.  A x-ray of the right lower 
leg was interpreted to show healed fractures.  The several 
diagnoses were:  status post injury to the right knee with 
DJD and decreased flexion; fracture of the right 
tibia/fibula with open reduction; presence of varicosities 
of both legs, the right one exacerbated by the fracture or 
maybe more objective findings from varicosities because of 
the fracture; and DJD of the right ankle with decreased 
range of motion.

The RO increased the veteran's disability evaluation for 
his right leg to 20 percent in August 1996.  The effective 
date for the increase was as of January 1996.

Associated with the claims folder are VA treatment records 
for the period from May 1996 to November 1996.  The 
records relate primarily to evaluation and treatment of 
unrelated complaints.  The veteran did have a cardiac 
stress test in September 1996 where he was able to 
exercise for six minutes.  He was also evaluated in 
September 1996 for complaints of right knee pain.  The 
assessment was rule out musculoskeletal strain.

The RO denied an increase in the veteran's disability 
evaluation in November 1996.  He then submitted his notice 
of disagreement with that action in December 1996.  The RO 
issued a statement of the case that same month.  The 
veteran submitted his substantive appeal in March 1997.  
He said that he felt that he may have sustained additional 
damage to his right knee in service, to include ligament 
damage, and that he suffered from instability of the right 
knee as a result.

Associated with the claims folder are VA treatment records 
for the period from September 1996 to March 1997.  Again, 
the records primarily document treatment for unrelated 
conditions.  The veteran was seen in December 1996 for 
complaints of right ankle pain.  A x-ray of the right foot 
was interpreted to show a calcaneal spur on the plantar 
surface of the calcaneus.  A x-ray of the right ankle was 
interpreted to show an old healed fracture of the tibial 
shaft and some soft tissue swelling.

A VA social survey was conducted in March 1997 in 
conjunction with the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder 
(PTSD).  The survey provided no pertinent information in 
regard to the level of disability for the veteran's 
service-connected right leg.

The veteran was afforded a VA psychiatric examination in 
June 1997.  There were no physical problems noted or 
discussed in the examination report.

The veteran was granted service connection for PTSD by way 
of a rating decision dated in September 1997.  He was 
assigned a noncompensable disability rating.

Associated with the claims folder are VA treatment records 
for the period from April 1997 to October 1997.  The 
records did not show any evidence of treatment for the 
veteran's service-connected disability.  There was an 
entry, dated in December 1996, that reflected that the 
veteran was transported to a VA facility by emergency 
services personnel in December 1996 when he was treated 
for complaints of right ankle pain.

The veteran's claim for an increased evaluation for his 
service-connected right leg disability was remanded by the 
Board in September 1998.  

Records from St. Anthony's Medical Group were associated 
with the claims folder in December 1998.  The records 
cover a period from October 1998 to November 1998.  The 
veteran had several complaints of bilateral leg and foot 
pain.  The examiner reported that there was edema of both 
lower legs.  The examiner felt that some of the edema was 
due to venous insufficiency.  He was not sure if there was 
any indication of heart failure.

Private treatment records from R. Medlar, M.D., were 
received in December 1998.  They cover treatment provided 
for the period from July 1988 to November 1998.  A July 
1988 x-ray of the right foot showed soft tissue swelling 
over the metatarsals and a plantar calcaneal spur.  The 
veteran was treated in October 1998 for a number of 
orthopedic-related complaints.  He complained of weakness 
in both legs.  X-rays of the right hip showed moderate 
DJD.  The report referred to complaints involving a knee, 
presumed to be the right knee.  The veteran said that he 
experienced mechanical symptoms in the knee and that the 
knee would go out on him.  He was not sure if this was due 
to the weakness in his legs bilaterally or due to a 
mechanical popping sensation in the knee.  X-rays of the 
knee showed "very little, if any" degenerative changes on 
the x-rays at the tibiofemoral joint.  There was some 
joint space narrowing and osteophyte formation at the 
patellofemoral joint.  The examiner said that he was 
concerned that the veteran could have a degenerative 
meniscal tear in the knee rather than the pain being 
secondary to arthritis.  There was 1+ pitting edema in the 
right pretibial area and on the dorsum of the foot.  There 
was also venous stasis.  The examiner said that the 
surgical scars were well healed but that it appeared that 
there was poor blood flow in general to the foot with 
trace dorsalis pedis pulse.  X-rays of the right tibia 
showed evidence of prior surgical repair.  The examiner 
opined that the soft tissue damage that the veteran 
suffered might contribute to the poor venous return in the 
leg.  The examiner noted that the veteran said that his 
main complaint was the weakness in his legs.  The examiner 
felt that it could be due to spinal stenosis.

A subsequent entry, dated in November 1998, again noted 
that the veteran's main complaint was bilateral leg 
weakness.  A 1992 magnetic resonance imaging (MRI) report 
was cited to show evidence of a herniated disc fragment at 
L5-S1 and impinging on the course of the left S1 nerve 
root.

VA records for the period from February 1997 to November 
1998 were associated with the claims folder.  The veteran 
was seen in July and August 1998 for complaints of right 
knee and right ankle pain.

The veteran was afforded a VA orthopedic examination in 
March 1999.  The examiner provided a detailed review of 
the veteran's SMRs and prior medical treatment and VA 
examinations.  The examiner noted that x-rays of the right 
knee in March 1998 and January 1999 were negative.  The 
veteran complained of constant pain in the right knee 
since his discharge from service.  He said that he could 
barely walk a block and that would be only if he felt good 
and had minimal swelling of his legs.  The veteran could 
not describe how often these episodes occurred or how it 
affected his activity level.  The veteran's symptoms were 
not exacerbated by weather.  The examiner noted that the 
veteran's right knee alignment was normal while walking.  
The veteran did walk with a cane and had a slow, lumbering 
gait.  The range of motion for the right knee was from 10 
degrees extension to 80 degrees flexion.  There were no 
specific complaints during active or passive motion.  The 
right thigh was measured as 4 centimeters (cm) smaller 
than the left.  The examiner said that there was increased 
pigmentation on the right and a rather brawny edema and 
thickening of the soft tissue area of the pigmentation.  
There was no right knee joint effusion.  There was no 
laxity of the right knee.  Subjective strength testing was 
3/5 bilaterally.  The diagnosis was right knee pain.  The 
examiner added that the prior fracture of the right 
tibia/fibula was completely healed with residuals of 
abnormal skin pigmentation and thickening.  He also said 
that the veteran had multiple other musculoskeletal 
problems that affected him.  The examiner opined that the 
veteran's two tibia fractures and muscle weakness in 
service support the veteran's history of a feeling of 
weakness and decreased endurance of the right lower 
extremity.  The examiner further stated that the veteran's 
right knee pain was not the cause of his weakness in the 
right leg.  There was no radiographic evidence of 
degenerative osteoarthritis of the right knee on x-ray or 
technetium bone scan. 

The veteran's disability evaluation for his right lower 
extremity was increased to 30 percent in October 1999.  
The effective date was established as of the date of his 
claim in January 1996.

The veteran submitted a statement in November 1999 wherein 
he said he experienced pain and swelling in his right leg 
and had foot drop that he believed was due to nerve damage 
in the leg.  He attributed the nerve damage to arthritis 
and swelling of the leg.  

The veteran submitted an application for specially adapted 
housing or special home adaptation grant in January 2000.  
He reported that he had difficulty entering and exiting 
his house.

The veteran was afforded a VA orthopedic examination in 
February 2000.  The examiner reviewed the veteran's 
history of injury in service.  The veteran gave a current 
complaint of constant aching to occasional sharp pain.  
The pain would start in the toes and radiate up and 
involve the entire leg.  The pain was reported as a 10 on 
a scale of 1-10.  He would experience even greater pain 
whenever standing for greater than 10 minutes or walking 
for more than 50 feet with a walker.  He reported daily 
episodes of swelling.  The veteran also said he fell 
frequently due to bilateral knee and ankle weakness.  The 
veteran routinely wore diabetic shoes, support hose, a 
right lower extremity leg brace and used a wheeled walker.  
The veteran said that he re-injured his right tibia and 
fibula when he broke his right hip in 1979.  He said that 
he had not been able to work since 1979 due to right lower 
extremity pain.  The examiner reported that there was 
significant edema of both lower extremities.  The veteran 
used a four-wheeled walker and shortened steps when his 
gait was observed.  There were chronic skin pigmentation 
changes noted along the anteromedial tibia, on the distal 
1/3 bilaterally.  There was no history of previous 
ulceration, lesion or drainage.  There was no hair growth 
along either lower extremity from the knee distally.  
There were no palpable pulse bilaterally.  The examiner 
reported a range of motion of from 0 to 140 degrees for 
the right knee.  There was a complaint of pain in the 
medial portion of the thigh with knee extension.  The 
right ankle was noted to have -30 to -9 degrees of 
dorsiflexion, with -30 to -20 degrees for the left ankle.  
The veteran could not assume a neutral position.  The 
plantar flexion was noted to be 30-35 degrees on the right 
and 30 degrees on the left.  Strength was measured as 3/5 
bilaterally.  The examiner further reported that the 
neurological examination showed that gross sensory 
function of the anterior, lateral aspects of the right 
thigh, lower legs and feet were intact.  The veteran 
denied any decreased sensation of the right lower 
extremity and he was able to distinguish sharp/dull 
sensation with 90 percent accuracy.  X-rays of the right 
lower leg were interpreted to show old healed fracture of 
the right tibia and fibula with surgical fixation in place 
and a patellar spur.  No new fracture was seen.  The 
diagnoses were right lower extremity pain.   The examiner 
opined that the pain was more likely than not associated 
with co-morbidities of DJD of the knees, obesity, chronic 
lower leg edema and venous stasis, and previous fracture 
of the right pelvis and hip rather than the history of 
service-connected fracture of the right tibia and fibula.  
The examiner added that a small part of the service-
connected condition was the cause of the veteran's current 
symptoms.

Associated with the claims folder are VA outpatient 
treatment records for the period from November 1998 to 
April 2000.  The veteran underwent a period of physical 
therapy for complaints related to his legs and hips from 
approximately June 1999 to January 2000.  The several 
therapy entries noted his complaints of bilateral leg pain 
and swelling.  The veteran was noted to have a full range 
of motion of the right knee, although with complaints of 
pain in the mid-thigh with extension.  The right ankle had 
a number of range of motion measurements with gradual 
progress noted during the course of therapy.

An entry dated in March 2000 noted that a special 
evaluation of the veteran's home situation was conducted 
in December 1999.  The evaluation noted that the bathroom 
used by the veteran, due to its ability to accommodate 
him, was located on the lower level of his house.  In 
order to access the bathroom the veteran had to use either 
interior or exterior stairs.  The width of the stairs did 
not allow him to do this.  There were size limitations on 
the stair landing and staircase that precluded 
installation of a stair chair.  The entry noted that it 
was possible to install an elevator in the bedroom over 
the garage that blocked off part of the garage.  It was 
also noted that a more complex lift arrangement could be 
constructed on the front porch.  This option would require 
that the veteran would have to egress the house in order 
to get to the lower level bathroom.  The entry noted that 
the veteran did not wish to consider any of the above 
options and his file was reported as closed.

The veteran submitted statements from J. Avery, M.D., in 
June 2000.  Dr. Avery said that the veteran was medically 
unable to maneuver stairs and that his home should be 
handicap accessible.  Dr. Avery also said that the veteran 
experienced back problems as a result of his broken leg in 
service.

The veteran submitted several statements and private 
treatment records in August 2000, in support of his 
attempt to reopen previously denied claims.  A statement 
from M. G. Joseph, M.D., dated in December 1982, said that 
the veteran suffered back, hip, pelvis and right leg 
injuries in 1979.  Dr. Joseph also said that the veteran 
was unable to walk too far, sit for a long time or carry 
weight because of his back pain.  Dr. Joseph opined that 
the veteran could not continue to work as an insurance 
agent.  

Another statement, undated, was from a podiatrist who said 
that the veteran experienced back pain that could be 
secondary to old trauma to the right foot.  He said that 
the trauma had caused an altered gait.  In addition, there 
were statements from L. P. Pardo, Jr. M.D., dated in July 
1982 and January 1983, respectively.  Dr. Pardo's 
statements noted that the veteran was suffering from a 
back condition that caused limitations in his activities.  
Finally, the veteran included a statement from a VA 
physician that followed the veteran for his pituitary 
condition.  The physician said that he was aware of the 
veteran's problems with his right hip, knee and ankle.  He 
added that this type of chronic problem could, in his 
view, cause increased stress and pain in the lower back.  
The physician said that a more complete evaluation of the 
specific relationship would require comment by an expert 
in musculoskeletal disorders.

Associated with the claims folder are VA outpatient 
treatment records for the period from July to September 
2000.  The records noted that the veteran had problems 
with swelling of his lower legs, particularly his right 
lower leg due to venous stasis.

The veteran submitted a statement from Dr. Avery in 
December 2000.  Dr. Avery said that it was important that 
the veteran be given a house extension grant.  He said 
that the veteran would be unable to exit his house in the 
case of an emergency due to his weakness and pain in his 
legs, conditions that Dr. Avery said were service 
connected.  He added that the veteran would have to be 
carried on a stretcher or other means of descending stairs 
and that there were 13 stairs in the house.

The veteran submitted additional evidence in support of 
his claim in April 2001.  Included in the submission was 
correspondence from congressional representatives that 
contained information that the veteran was receiving 
Social Security Administration (SSA) disability benefits 
in 1983.  The veteran also included several medical 
records that related to treatment for heart disease and 
that listed the numerous medications prescribed.

The veteran was afforded a VA orthopedic examination in 
April 2001.  The primary purpose of the examination was to 
obtain evidence relating to the veteran's then pending 
claims for service connection for back, leg and hip 
disabilities secondary to his service-connected right leg 
disability.  The veteran related a number of complaints 
concerning his back, legs and right hip.  He complained of 
pain and having suffered a number of falls through the 
years that he attributed to his service-connected right 
leg disability.  The examiner noted that the veteran was 
wearing a right knee brace and a right ankle brace, the 
latter in response to alleged foot drop.  The examiner 
stated that a review of the records failed to show when 
the veteran developed foot drop.  The veteran was noted to 
wear special shoes as a means of treating his venous 
insufficiency.  The examiner opined that the veteran's 
foot drop was related to his prior hip fracture and not to 
his service-connected right leg disability.  

Associated with the claims folder was a letter from a 
local Veterans of Foreign Wars (VFW) post to the 
President.  The post commander noted that the veteran was 
discharged from service for disabilities that had worsened 
over time.  He also said that the veteran had been unable 
to work for the past 20 years.  The post commander 
(incorrectly) said that a number of the veteran's SMRs 
were lost overseas and others destroyed in a fire at the 
records center.  He further noted that the veteran was 
confined to a wheelchair and required the assistance of 
others to get out of his house.

The veteran's disability evaluation for PTSD was increased 
to 30 percent in August 2001.  His claims for secondary 
service connection for several issues was denied by way of 
the same rating decision.

Private treatment records from Barnes Jewish Extended Care 
were associated with the claims folder in September 2001.  
The records document care provided for the veteran in 
October 2000 for a tear of the left meniscus.  The reason 
or cause for the tear was not contained in the records.

The veteran provided a statement from Dr. Avery in October 
2001.  Dr. Avery stated that the veteran had decreased 
range of motion at the knee and ankle of the right leg.  
There was pain with all range of motion and ligamentous 
testing.  The veteran was unstable on his feet when 
standing.  Dr. Avery opined that he felt that the 
veteran's favoring of his right leg had resulted in a tear 
of the meniscus of the left knee.  Because of the 
veteran's combined disabilities he was confined to a 
wheelchair.  Finally, Dr. Avery stated that it was at 
least as likely as not that the veteran would be equally 
well served if he had his right leg amputated above the 
knee with a prosthesis in place.

The veteran was provided a copy of his claims folder in 
November 2001.

The veteran was afforded a VA orthopedic examination in 
November 2001.  The examiner recited a review of the 
veteran's SMRs and claims folder up to the time of the 
examination.  The veteran was wheelchair bound and had 
been so for the past year.  He did little walking without 
the wheelchair.  He said that his knees had been painful 
for 30-40 years with the right being worse than the left.  
The veteran complained of constant pain in both knees and 
ankles and constant swelling of the lower extremities.  
Since the veteran did no walking, the examiner could not 
comment about the veteran's fatigability and endurance.  
The veteran was wearing a neoprene brace on his right 
knee.  The veteran was able to stand with help.  There was 
no angular deformity noted.  The examiner said that the 
lower legs demonstrated stasis dermatitis with brawny 
increased pigmentation.  The right leg was worse than the 
left leg.  The surgical scars on the right leg were 
virtually indiscernible because of the stasis dermatitis.  
The range of motion for the right knee was measured as 30 
degrees of extension and 45 degrees of flexion.  The 
examiner reported that there was no range of motion for 
the right ankle and that it was in 10 degrees equinus or 
lacking 10 degrees of neutral position.  Attempts at 
passive range of motion for the right ankle were painful.  
The left ankle had dorsiflexion to 0 degrees or neutral 
position and plantar flexion to 20 degrees.  The diagnosis 
was fracture of the right tibia and fibula.  The examiner 
added that a reading of the file suggested that there was 
a malunion in the healing of the veteran's fracture and 
that new x-rays were ordered to address the issue.  The 
examiner added that there was no clear indication from his 
review of the records for the cause of the veteran's right 
ankle problem.  The examiner remarked that the veteran had 
severe stasis dermatitis.  The examiner also said that it 
was not readily apparent that the cause of the veteran's 
bilateral knee pains and right ankle pain was related to 
his fracture of the right tibia and fibula.  He said that 
a review of the new x-rays would help in that assessment.  
He noted that the veteran's ambulatory status was such 
that he was confined to a wheelchair but that he also had 
multiple co-morbid medical conditions, which would 
contribute to that lack of ambulation.

The examiner added a statement after reviewing the results 
of x-rays.  He said that there was no malunion or 
deformity at the level of the old tibia/fibula fracture 
site.  There was no worsening of the tibia/fibula 
condition noted.

The veteran submitted a statement from his VA 
endocrinologist in November 2001.  The physician said that 
he was asked by the veteran to provide an opinion 
concerning the contributions that his "leg wounds 
sustained in combat during World War II, have had on the 
current level of disability."  The physician said that the 
veteran walked with a severe limp from the time of 
recovery from those injuries.  He said that the abnormal 
gait was the direct cause of the problems the veteran 
developed in his other knee.  The physician said that 
problems with both legs and their effect on the veteran's 
back over time were now the substantial cause of his 
limited mobility and functions.

The veteran was afforded a VA genitourinary (GU) 
examination in January 2002 as part of the development of 
his claim for service connection for a renal disorder.  
The examination report provided no pertinent evidence 
regarding the issues on appeal.

Associated with the claims folder are VA outpatient 
treatment records for the period from May 1997 to January 
2002.  Many of the records were duplicates of others 
previously received.  The remaining records related to 
treatment provided to the veteran for his PTSD.  An entry 
in September 2000 reported that the veteran said he 
rejected a prior plan to adapt his house.  The plan was to 
install an elevator in his garage to move him between 
floors; however, he would have had to go outside of his 
house to access or egress the elevator.  

The veteran's representative met with a Decision Review 
Officer (DRO) at the RO in April 2002.  The issues 
discussed including an increased evaluation for the 
veteran's service connected PTSD as well as the issues on 
appeal.  The DRO issued a rating decision that same month 
that increased the veteran's PTSD evaluation to 50 
percent.  The veteran was also granted a total disability 
evaluation based on individual unemployability (TDIU) 
rating.  The PTSD increase and grant of TDIU were 
effective as of November 1998.  The issues on appeal 
remained denied.

The veteran submitted a letter from C. Carey, M.D., dated 
in December 2001, that was received in March 2002.  The 
letter was submitted in support of an unrelated claim for 
service connection for a heart disorder.  Dr. Carey said 
he first saw the veteran in October 2000 for treatment of 
a myocardial infarction (MI).  He said that this was in 
the setting of the veteran having a lot of knee pain.

The veteran was afforded a VA cardiology examination in 
June 2002.  The examination report provided no pertinent 
evidence regarding the issues on appeal.  The veteran was 
subsequently granted service connection for coronary 
artery disease (CAD), status post myocardial infarction 
and assigned a 30 percent disability evaluation.

Finally, the veteran was afforded a VA GU examination in 
August 2002.  The examination report was limited to an 
opinion as to the possible etiology of the veteran's renal 
disease and there was no discussion of evidence pertinent 
to the issues on appeal.

II.  Analysis

A.  Increased Evaluation

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Where 
entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  
Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's residuals of fractures of the right tibia 
and fibula are rated as 30 percent disabling under 
Diagnostic Code 5262, for malunion of the tibia and 
fibula.  38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 
5262, a 30 percent disability rating is warranted where 
there is malunion of the tibia and fibula with marked knee 
or ankle disability.  A 40 percent rating is for 
consideration where there is nonunion of the tibia and 
fibula with loose motion requiring a brace.  Id.

The veteran's extensive SMRs document that his fractures 
were well healed at the time of his discharge from 
service.  The December 1946 VA examination reported that 
there was no atrophy of the right leg and no limitation of 
motion of the right ankle.  The April 1959 VA examination 
reported that the veteran had no loss of motion of the 
right ankle and the veteran could walk on his heels and 
toes and squat without difficulty.  His status was such 
that his disability was reduced to 10 percent in June 1959 
and remained at that level until he submitted a claim for 
an increase in 1996.  The one thing that has remained 
constant since 1959 is that the veteran has complained of 
pain in his right knee as evidenced by his comments to the 
examiner in 1959 and by way of a statement submitted by 
his private physician in 1959.

The veteran suffered a fracture of the right hip in 
January 1979 when he slipped and fell on some ice.  VA 
treatment records at the time noted that the veteran 
complained of right hip and back pain from that time.  A 
VA orthopedic examination in October 1979 attributed the 
veteran's complains of back, and right hip pain to his 
fracture of the right hip and not to his service-connected 
right leg disability.  Notably the veteran was found to 
have a limitation of dorsiflexion of the right ankle at 
this examination.

VA treatment records from 1993 to January 2002 do not 
ascribe the veteran's multiple complaints of pain and 
weakness to his service-connected right leg disability.  
In fact, the records reflect only occasional treatment for 
complaints of right knee and ankle pain over the years.  
Several VA examiners have said that the veteran's swelling 
in his right leg is greater than the left as a residual of 
his fractures (May 1996), that residuals of his service-
connected disability had caused muscle weakness (March 
1999), and a part of the veteran's overall right leg 
condition is caused by his service-connected right leg 
disability (February 2000).  By contrast, VA examinations 
in April and November 2001, respectively, did not find 
that the veteran's overall right leg problems, and his 
right ankle drop, were directly caused by his service-
connected disability.  Moreover, the November 2001 
examiner noted that current x-rays of the right leg showed 
no evidence of malunion, or nonunion, of the tibia and 
fibula.  

When reviewing the evidence of record and applying the 
rating criteria applicable for a 40 percent rating under 
Diagnostic Code 5262, the Board finds that there is no 
basis to warrant the assignment of the increased 
evaluation under that diagnostic code.  There is no 
evidence to show a nonunion, in fact the evidence shows a 
complete healing of the fractures.  

The Board has considered other diagnostic codes for 
possible application.  However, there is no evidence of 
favorable ankylosis of the right knee, or limitation of 
extension of the right leg to 30 degrees to warrant an 
assignment of an increased rating under Diagnostic Codes 
5256, and 5261, respectively.  38 C.F.R. § 4.71a.  The 
Board notes that as of the November 2001 VA examination 
the veteran lacked 30 degrees for full extension; however, 
this limitation was not attributable to his service-
connected right leg disability.  Further, in February 2000 
the veteran had a range of motion of 0 to 140 degrees at 
the time of his VA examination.  Similar notations are 
contained in the outpatient treatment records as well.  
Accordingly, there is no basis for an increased evaluation 
based on a limitation of motion.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45 (2002), VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
As noted above, there is extensive medical evidence in the 
record relating to the veteran's complaints of pain and 
weakness in his right leg.  Several VA examiners have 
commented that some of the pain and weakness is directly 
attributable to the veteran's service-connected right leg 
disability.  In resolving all reasonable doubt in favor of 
the veteran the Board finds that the current 
symptomatology reflects an increase in his disability to 
warrant an increased rating to 40 percent.  In other 
words, the Board concludes that functional loss 
experienced by the veteran equates to limitations 
tantamount to a 40 percent rating under Diagnostic Code 
5261.  Given the history of the veteran's disability, the 
Board is persuaded that ankle difficulties and any foot 
drop are unrelated to service-connected disability.  In 
other words, the opinions of record that indicate that 
there is no relationship to service-connected disability 
are supported by the earlier record where no problems were 
noted, and with more recent records where it was noted 
that the veteran developed such problems after non-
service-connected hip and back disabilities began.  For 
these reasons, the Board gives greater weight to the 
opinions that show no relationship to service-connected 
fractures.  As already noted, by resolving reasonable 
doubt in the veteran's favor with respect to knee 
difficulties, a higher rating on account of functional 
loss may be assigned.

In reaching the above decisions the Board acknowledges the 
veteran's reported receipt of benefits from the Social 
Security Administration in the early 1980's.  
Significantly, however, as the veteran is older than 62 
years of age, any current benefits would be old-age 
insurance benefits, not disability insurance benefits.  
See generally, 42 U.S.C. §§ 402, 423.  Moreover, even if 
the veteran was initially entitled to disability benefits 
in 1982, during the period relevant to this claim any 
Social Security benefit he has been receiving has been 
based on old age.  42 U.S.C. § 402(a)(3).  Finally, it is 
must be recalled that a veteran's entitlement to an 
increased rating is primarily based on the present 
condition of the disability.  Francisco.  Accordingly, 
even assuming that the veteran was found disabled in 1982, 
such a finding would have been based on medical 
examinations conducted in the 1980's.  Hence, the VA 
examinations and outpatient clinic records from the 1995 
to January 2002 undeniably provide more than sufficient 
evidence to evaluate the veteran's present entitlement to 
increased evaluations, and a remand for records from the 
1980's would be inconsistent with the Board's duty to 
enter just and speedy decisions.  38 C.F.R. § 20.1(b) 
(2002).

Finally, the Board notes that the evidence of record does 
not demonstrate that the veteran ever suffered from any 
instability of the right knee.  His injuries in service 
involved fractures of the right tibia and fibula.  No 
ligament injury or damage was ever recorded.  Moreover, 
the VA examination reports and treatment records, as well 
as the private treatment records, do not record any 
complaints of instability due to ligament damage such as 
to warrant consideration for a disability rating under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Accordingly, 
there is no basis to consider a separate disability rating 
for the veteran under VAOPGCPRECs 23-97 and 9-98.

B.  Entitlement to Special Monthly Compensation

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered 
the anatomical loss or loss of use of one or both feet; or 
of both legs at a level, or with complications, preventing 
natural knee action, with a prosthesis in place; or the 
anatomical loss of both legs so near the hip as to prevent 
the use of a prosthesis.  38 U.S.C.A. § 1114 (k), (l), 
(m), and (n) (West Supp 2002); 38 C.F.R. § 3.350(a), (b), 
(c), and (d) (2002).  Loss of use of a foot will be found 
to exist when no effective function remains, such as the 
properties of balance and propulsion, other than that 
which would be equally well served by an amputation stump 
with use of a suitable prosthetic device.  For example, 
extremely unfavorable complete ankylosis of the knee or 
complete paralysis of the external popliteal nerve, will 
be taken as loss of use of the foot.  38 C.F.R. 
§ 3.350(a)(2).

In determining whether there is natural knee action with 
prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If 
there is no movement in the joint, as in ankylosis or 
complete paralysis, use of a prosthesis is not be 
expected, and the determination will be as though one was 
in place.  38 C.F.R. § 3.350(c)(2).

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally 
well served by an amputation stump at the site of election 
below a knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of 
balance and propulsion, etc., in the case of the foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

(a) Extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of 2 major joints of an 
extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or 
more, will be taken as loss of use of 
the hand or foot involved.

b) Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by 
characteristic organic changes 
including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve, will be taken as loss of 
use of the foot.

38 C.F.R. § 4.63 (2002).

In this case, as evident in the record described above, 
there is no evidence of peroneal nerve damage that is 
attributable to the veteran's service-connected right leg 
disability.  Further, the extensive medical records have 
not shown any demonstrable neurological impairment that 
can shown to result from service or his service-connected 
right leg disability.  The veteran suffers from diabetes 
and well-documented bilateral venous insufficiency.  The 
record is replete with findings of additional bilateral 
problems that have not been attributed to his service-
connected right leg disability.  In addition, the 
veteran's nonservice-connected right hip problems have 
been noted to contribute to his right leg pain and 
inability to balance.

The veteran's physician, Dr. Avery, submitted a statement 
October 2001 wherein he stated that the veteran's right 
leg condition was such that it was at least as likely as 
not that the veteran would be equally well served if he 
had his right leg amputated above the knee with a 
prosthesis in place.  Dr. Avery did not say that this 
opinion was based on the severity of the veteran's 
service-connected residuals but rather a combination of 
right leg pain to include the knee and ankle and 
additional pain in the left leg.  In November 2001, the VA 
examiner, while acknowledging the severity of the 
veteran's symptoms, found that there was no worsening of 
the veteran's residuals of fractures of the right tibia 
and fibula.  The worsening symptoms were not attributed to 
the veteran's service-connected disability.  Moreover, 
none of the VA examiners has indicated that the severity 
of the veteran's symptoms for his service-connected right 
leg would be alleviated by an amputation of his right leg 
and replacement with a prosthesis, nor did the examiners 
find any loss of use of the leg as contemplated under 
38 C.F.R. §§ 3.350, 4.63.  This fact is further magnified 
by the lack of any such finding in any of the numerous 
outpatient treatment records associated with the claims 
file.

The Board has also considered pain as a factor in whether 
the veteran satisfies the criteria for special monthly 
compensation.  As noted above, the Board considered pain 
in determining the veteran's current level of disability.  
The veteran was afforded the benefit of the doubt that 
pain from his service-connected right leg disability 
contributed to his current level of disability.  However, 
there is no evidence to show that the level of pain from 
the veteran's service-connected disability is such as to 
warrant a finding of entitlement to special monthly 
compensation.  Indeed, the evidence of record shows that 
the veteran has bilateral leg pain from a number of 
sources.  See Tucker v. West, 11 Vet. App. 369, 373 
(1998).

C.  Specially Adapted Housing and Special Home
Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and 
total disability due to:  (1) The loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair, or (2) Blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use 
of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss 
or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
a wheelchair.  38 U.S.C.A. § 2101(a)(1)(2)(3) (West 1991); 
38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2002).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued 
to a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent 
and total disability which is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  This 
assistance will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2002).

The veteran is service connected for:  post-traumatic 
stress disorder, evaluated as 50 percent disabling; 
residuals of fractures of the right tibia and fibula, now 
evaluated as 40 percent disabling; coronary artery 
disease, evaluated as 30 percent disabling; and traumatic 
septal deviation of the nose, evaluated as noncompensably 
disabling.  He is also determined to be totally disabled 
due to individual unemployability.  

The evidence of record demonstrates that the veteran uses 
a wheelchair and walker to get around.  The need for the 
assistance is due to bilateral lower extremity problems 
that are well documented in the claims folder and not just 
due to the veteran's service-connected right leg 
disability.  The veteran does not meet any of the criteria 
listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 
3.809a.  He is not permanently and totally disabled for 
any of the enumerated conditions.  The veteran's TDIU 
rating is based on a compilation of his several service-
connected disabilities.  Because the veteran does not meet 
the specified criteria, his claim must be denied.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106- 
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  A discussion of the pertinent VCAA 
and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) 
and newly published 38 C.F.R. § 3.159(b)(2), the Secretary 
has a duty to notify a claimant if an application for 
benefits is incomplete.  The notice must inform the 
applicant of any information necessary to complete the 
application.  In this case, the application is complete.  
There is no outstanding information required, such as 
proof of service, type of benefit sought, or status of the 
veteran, to complete the application. 

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) 
requires certain notices be provided by the Secretary when 
in receipt of a complete or substantially complete 
application.  The purpose of the first notice is to advise 
the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to 
advise the claimant of that information and evidence that 
is to be provided by the claimant and what is to be 
provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to 
the claimant, a second notice is to be provided to advise 
that if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to assist 
by way of providing notice.

In this case, the veteran' claims for special monthly 
compensation, specially adapted housing, and special home 
adaptation grant were denied in March 2000.  The RO 
notified the veteran of the decision in March 2000 and 
informed him of the basis for the denial of his claim.  
Essentially, he did not have a loss of use of the right 
foot to qualify for special monthly compensation and did 
not satisfy the criteria for housing assistance.

The veteran submitted a detailed notice of disagreement in 
April 2000 wherein he argued that his evidence and/or 
disabilities satisfied the criteria for the benefits 
sought.

The veteran was provided a statement of the case (SOC) in 
April 2002, which addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the 
pertinent statutes and regulations, and discussed the 
application of the evidence to the case.  The SOC again 
notified the veteran that he had not submitted sufficient 
evidence to show that he satisfied the criteria

The veteran submitted several statements from private and 
VA physicians in response to the RO's decision and SOC.  
The RO issued supplemental statements of the case in June 
2000, April 2002, and July 2002.  Further, his claim was 
reviewed in a meeting with the DRO in April 2002 where the 
status of his claim and the evidence necessary to 
establish entitlement to the issues on appeal was 
discussed.  The DRO conference resulted in a grant of 
other benefits but the issues on appeal remain denied.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As 
reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to prove his claims.  
He has been kept informed as to the status of the 
development of his claim and the evidence of record.  He 
has been provided assistance in obtaining the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and 
established by regulation at 38 C.F.R. § 3.159(c)-(e).  
This section of the VCAA and regulation sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this 
case there is no outstanding evidence to be obtained, 
either by VA or the veteran.  VA and private records were 
obtained and associated with the claims folder.  
Statements from the veteran's physicians were obtained 
and/or added to the record.  The veteran was afforded 
several orthopedic examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his claims.

The Board finds that every effort has been made to seek 
out evidence helpful to the veteran.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Thus, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 
Vet. App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 
Vet. App. 145, 149 (2001).


ORDER

A 40 percent rating for right tibia and fibula fracture 
residuals is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to special monthly compensation based on loss 
of use of the right foot is denied.

Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation 
grant is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

